



COLLATERAL ASSETS INVESTMENT MANAGEMENT AGREEMENT


THIS COLLATERAL ASSETS INVESTMENT MANAGEMENT AGREEMENT (this “Agreement”) is
entered into as of January 1, 2019, among DME Advisors, LP, a Delaware limited
partnership (the “Investment Advisor”), Greenlight Reinsurance, Ltd., a Cayman
Islands exempted company (“Greenlight Re”) and Greenlight Reinsurance Ireland
DAC, an Irish designated activity company (“GRIL” and together with “Greenlight
Re,” the “Client”). All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Partnership Agreement (as
defined below).


RECITALS:
A. The Client, Greenlight Capital Re, Ltd. and DME Advisors II, LLC, a Delaware
limited liability company (the “General Partner”), entered into that certain
Amended and Restated Exempted Limited Partnership Agreement of Solasglas
Investments, LP, a Cayman Islands exempted limited partnership (the
“Partnership”), effective as of September 1, 2018 (as may be amended, restated
or supplemented from time to time, the “Partnership Agreement”);


B. In connection with entering into the Partnership Agreement, the Client
transferred legal title to all of the assets and liabilities (other than the
Collateral Assets (as defined below)) held in connection with a prior joint
venture agreement among the Client and Investment Advisor, among others; and


C. The Client wishes for Investment Advisor to manage certain assets as may be
determined and designated from time to time by the Client in its sole discretion
that are not subject to the Partnership Agreement and are (i) held in trust for
the benefit of banks that issue letters of credit at the Client’s instruction,
(ii) held in trust for the benefit of cedants of the Client or otherwise in
support of the Client’s reinsurance agreements or (iii) pledged to such cedants
of the Client or otherwise in support of the Client’s reinsurance agreements
(collectively, the “Collateral Assets”).


AGREEMENT:


NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained and the parties intending to be legally bound, it is agreed between
the parties as follows:


1.    Investment Program; Authority and Duties of Investment Advisor.


(x)     Collateral Assets.


(a)
Investment Program; Account.





-1-



--------------------------------------------------------------------------------





(i)
Subject to the provisions of clause (d) below, Investment Advisor shall be
empowered, on a non-exclusive basis, to exercise full discretion in the
management of the trading and investment transactions of the Collateral Assets,
provided that any and all such trading, investment transactions and related
activities shall be consistent with the investment guidelines, provided by the
Client in writing to the Investment Advisor (the “Collateral Investment
Guidelines”); provided, that if the Client provides amended Collateral
Investment Guidelines to the Investment Advisor, the Investment Advisor shall
have 15 Business Days to take any actions necessary to bring the account
containing the Collateral Assets in compliance with such amended Collateral
Investment Guidelines; and



(ii)
The Client hereby agrees that the Collateral Assets shall at all times be held
in an account advised by Investment Advisor (the “Account”). At no time shall
Investment Advisor have any custody of such Account or physical possession of
any Collateral Asset or other asset held in such account, nor shall Investment
Advisor have any responsibility for holding or transferring the assets held in
such Account (other than in connection with the payment of expenses as set forth
herein).



(b)
Authority of Investment Advisor. Subject to the limitations contained elsewhere
in this Agreement, Investment Advisor may execute, deliver and perform all
contracts, agreements and other undertakings and engage in all activities and
transactions as may, in the reasonable discretion of Investment Advisor, be
necessary or advisable to carry out the objectives of this Agreement (including
without limitation all federal securities filings relating to any of the
investment activities set forth in this Section 1). The Investment Advisor shall
notify the Client if it executes any contract, agreement or undertaking on
behalf of the Client that could reasonably be expected to require disclosure by
the Client on a Form 8K pursuant to Section 13(d) or 15(d) of the Unites States
Securities Exchange Act of 1934, as amended, or other applicable law, and shall
cooperate with the Client to allow a timely and proper disclosure to be made.



(c)
Power of Attorney. Subject to the provisions of clause (d) below, in furtherance
of the foregoing, the Client hereby designates and appoints Investment Advisor
as agent and attorney-in-fact, with full power and authority and without the
need for further approval of the Client (except as may be required by applicable
law) to have the exclusive power on behalf of the Client in respect of the
Account to:

(i)
effect any and all transactions in Securities, including foreign exchange
transactions;

(ii)
determine all matters relating to the manner, method and timing of investment
transactions and to engage consultants and analysts in connection therewith;



-2-



--------------------------------------------------------------------------------





(iii)
select brokers (including prime brokers), custodians, dealers, banks and other
intermediaries by or through whom such investment transactions will be executed
or carried out;

(iv)
direct banks, brokers or other custodians to effect deliveries of funds or
assets, but only in the course of effecting investment transactions for the
account of the Client pursuant to this Agreement;

(v)
exercise all voting and other powers and privileges attributable to any
Securities or other property held for the account of the Client hereunder; and

(vi)
make and execute all such documents and to take all such other actions as
Investment Advisor considers necessary or appropriate to carry out its
investment advisory duties hereunder, including, without limitation, opening
brokerage (including prime brokerage) accounts, bank accounts, futures accounts,
custody accounts and other similar accounts, and any other required
documentation including, without limitation, swaps, securities, lending
arrangements and similar agreements on behalf of the Client in respect of the
Collateral Assets.



(d)
Exclusive Delegation of Certain Rights. Notwithstanding any provision of this
Agreement to the contrary, it is the express intention of the parties, and the
parties acknowledge and agree that, subject to the Guidelines, until the
termination of this Agreement for any reason as provided in Section 9 hereof:

(i)
Investment Advisor shall have sole voting power with respect to the Collateral
Assets; and

(ii)
Investment Advisor shall have sole investment and dispositive power with respect
to the Collateral Assets.



(e)
Certain Considerations in Selecting Brokers, Etc. In connection with the
transactions contemplated by this Agreement, the Client acknowledges and agrees
that in the course of selecting brokers, dealers, banks and financial
intermediaries to effect such transactions, Investment Advisor may agree to such
commissions, fees and other charges as it shall deem reasonable under the
circumstances, taking into consideration all such factors as Investment Advisor
deems relevant, including the following: the ability to effect prompt and
reliable executions at favorable prices; the operational efficiency with which
transactions are effected; the financial strength, integrity and stability of
the broker; the quality, comprehensiveness and frequency of available research
and other services considered to be of value (even if such research and other
services are not for the exclusive benefit of the Client); and the
competitiveness of commission rates in comparison with other brokers satisfying
Investment Advisor’s other selection criteria. It is understood that the costs
of such services will not necessarily represent the lowest costs available and
that Investment Advisor is under no obligation to combine or arrange orders so
as to obtain reduced charges.









-3-



--------------------------------------------------------------------------------





(y)     Hedging Transactions.


(a)
From time to time, either Greenlight Re or GRIL may wish to enter into
transactions to hedge (“Hedging Transactions”) their respective exposure to
fluctuations in foreign exchange rates with respect to loss reserves held by
Greenlight Re or GRIL, as the case may be.



(b)
In connection with such Hedging Transactions, Investment Advisor shall establish
one or more accounts for the purpose of engaging in Hedging Transactions.

 
(c)
Each of the persons set forth on Schedule 1(x) hereto, acting individually,
shall be authorized to instruct Investment Advisor to enter into, close out and
otherwise deal with, Hedging Transactions on behalf of a Client.

(d)
This arrangements set forth under this Section 1(x) may be terminated by any of
Greenlight Re, GRIL or Investment Advisor at any time, with or without cause, by
delivering written notice of such termination to the other parties hereto.



2.    Fees and Expenses.


In acknowledgement of the fact that the Client has invested in the Partnership
and is paying fees to Investment Advisor with respect to such investment, the
Client shall pay no additional fee to Investment Advisor for the investment
management services provided pursuant to this Agreement with respect to the
Collateral Assets.


Any and all third party expenses incurred by, or on behalf of the Client, that
are directly attributable to the management of the Collateral Assets shall be
borne by the Client, including:


(a)
all costs and expenses directly related to portfolio investments or prospective
investments and operations incurred pursuant to this Agreement, including
brokerage and other transaction costs, data fees, clearing and settlement
charges, outsourced trading service expenses, trade break fees, and brokerage
products and services (including risk management services and order management
systems), legal fees and other expenses in connection with conducting due
diligence and negotiating the terms of investments (including investment-related
travel expenses incurred with respect to specific potential or existing
investments), regardless of whether such investments are consummated, custodial
fees, administrator fees and expenses, third party valuation services, expenses
and costs of expert networks, expenses and costs of obtaining surveys, analysis
or other data sets



-4-



--------------------------------------------------------------------------------





from third parties related to prospective investments or sectors in which
Investment Advisor may invest on behalf of the Client pursuant to this
Agreement, fees of professional advisors and investment managers, initial and
variation margin, interest and commitment fees on debit balances or borrowings,
stock borrowing fees, borrowing charges on Securities sold short, proxy
solicitation expenses, and any issue or transfer taxes chargeable in connection
with any securities transactions;


(b)
any governmental, regulatory, licensing, filing or registration fees (including
any costs incurring in preparing and/or submitting filings and licenses)
incurred in compliance with the rules of any self-regulatory organization or any
federal, state or local laws;



(c)
any indemnification expenses and any legal fees and costs (including settlement
costs) arising in connection with any litigation or regulatory investigation in
respect of the activities incurred pursuant to this Agreement or is instituted
against any Covered Person (as defined below) in its capacity as such;



(d)
the expenses incurred in connection with obtaining legal, tax and accounting
advice and the advice of other consultants and experts on behalf of the Client
in respect of this Agreement;



(e)
the costs of any outside appraisers, accountants, attorneys or other experts
engaged by Investment Advisor as well as other expenses directly related to the
investment and management of the Collateral Assets;



(f)
all costs and expenses associated with compliance with any applicable federal
and state laws; and



(g)
all costs and expenses associated with reporting and providing information to
the Client.



Investment Advisor shall be authorized to incur such expenses on behalf of the
Client in respect of its management of the Collateral Assets and deduct any
necessary amounts from the Account of the Client to pay such expenses.




-5-



--------------------------------------------------------------------------------





3.    Other Activities and Investments.


(a)
Investment Advisor is not required to devote its full time to its duties under
this Agreement, but must devote such of its time to such duties as it, in its
discretion exercised in good faith, determines to be necessary to conduct the
affairs contemplated by this Agreement.

(b)
This Agreement shall not restrict in any way the ability of Investment Advisor
or any of its Affiliates to engage in any other business or investment
activities. It is expressly understood that Investment Advisor and its
Affiliates may effect investment transactions for their own accounts and other
accounts they manage which may or may not be affiliated with the Collateral
Assets and the Client, and nothing herein shall restrict the ability of
Investment Advisor or its Affiliates to engage in any such transactions;
provided, however, that Investment Advisor shall not, without the prior written
consent of the Client’s Board either (i) purchase any Collateral Asset from, or
sell any Collateral Asset to, Investment Advisor or any other account which
Investment Advisor or any of its Affiliates is the investment advisor to or is
otherwise a beneficial owner of, or (ii) enter into any transaction that would
constitute a “principal transaction” under the U.S. Investment Advisers Act of
1940, as amended (the “Advisers Act”).

 
(c)
It is understood that when Investment Advisor determines that it would be
appropriate for more than one account it manages to participate in an investment
opportunity, Investment Advisor will seek to execute orders for, or otherwise
allocate such opportunities to, such accounts on an equitable basis. In such
situations, Investment Advisor may place orders for each account simultaneously
and if all such orders are not filled at the same price, Investment Advisor may
cause each account that is participating to pay or receive the average of the
prices at which such orders were filled. If all such orders cannot be fully
executed under prevailing market conditions, Investment Advisor may allocate
among the accounts the securities traded in a manner which Investment Advisor
considers in its reasonable discretion equitable, taking into account the size
of the order placed for each account as well as any other factors which
Investment Advisor deems relevant. However, Investment Advisor is not obligated
to devote any specific amount of time to its duties under this Agreement and is
not required to accord exclusivity or priority to the Client in the management
of the Collateral Assets in the event of limited investment opportunities
arising from the application of speculative position limits or other factors.



4.    Confidentiality.


The parties acknowledge that they are subject to a Confidentiality Agreement and
such confidentiality provisions set forth therein shall cover this Agreement.


5.    Exculpation and Indemnification.




-6-



--------------------------------------------------------------------------------





To the fullest extent permitted under applicable law, no Covered Person shall be
liable to either Client or its shareholders for any liabilities, obligations,
losses, costs, damages, expenses, claims, judgments, amounts paid in settlement
and reasonable attorney’s fees and expenses (collectively, “Losses”) arising (i)
by reason of being or having been a Covered Person or (ii) from any act or
omission of any Covered Person in connection with this Agreement (including any
error in judgment in making any investment decisions including Losses due to the
negligence of brokers or other agents used by such Covered Person in respect of
this Agreement), except for (x) acts or omissions by such Covered Person which
constitute gross negligence, willful misconduct or reckless disregard of such
Covered Person’s obligations under this Agreement, or (y) a breach of such
Client’s Guidelines by Investment Advisor, which breach is not cured within 15
days of the earlier of (A) the date on which Investment Advisor becomes aware of
such breach, and (B) the date on which Investment Advisor receives a written
notice of such breach from the Client or an authorized representative of the
Client; in each case, as finally determined by a court having proper
jurisdiction and after all appeals are resolved or exhausted. “Covered Person”
means Investment Advisor and its members, partners, managers, directors,
officers, employees and agents, and any Person who controls Investment Advisor.


Notwithstanding any of the foregoing to the contrary, the provisions of this
Section shall not be construed so as to provide for the exculpation of any
Covered Person for any liability (including liability under U.S. federal or
state securities laws (which includes liability for violation of the anti-fraud
provisions contained in Section 206 of the Advisers Act) which, under certain
circumstances, impose liability even on Persons that act in good faith), to the
extent (but only to the extent) that such liability may not be waived, modified
or limited under applicable law, but shall be construed so as to effectuate
these provisions to the fullest extent permitted by applicable law.


Each Client shall, to the fullest extent permitted by applicable law, severally
and not jointly indemnify and hold harmless each Covered Person from and against
any Losses to which such Covered Person may become subject (i) by reason of
being or having been a Covered Person or (ii) in connection with any matter
arising out of or in connection with this Agreement; provided, however, that no
Covered Person shall be entitled to any such indemnification with respect to any
Loss which was caused by (i) such Covered Person’s gross negligence, willful
misconduct or reckless disregard of any of such Covered Person’s obligations
under this Agreement, or (ii) a breach of such Client’s Guidelines by Investment
Advisor, which breach is not cured within 15 days of the earlier of (x) the date
on which Investment Advisor becomes aware of such breach, and (y) the date on
which Investment Advisor receives a written notice of such breach from the
Client or an authorized representative of such Client. The Client shall advance
to any Covered Person the reasonable costs and expenses of investigating and/or
defending such claim subject to receiving a written undertaking from the Covered
Person to


-7-



--------------------------------------------------------------------------------





repay such amounts if and to the extent of any subsequent determination by a
court or other tribunal of competent jurisdiction that the Covered Person was
not entitled to indemnification hereunder. Notwithstanding the foregoing, the
Client shall not be liable hereunder for any settlement of any action or claim
effected without its consent thereto, which will not be unreasonably withheld.
The parties intend that each Covered Person be entitled to be indemnified under
this Agreement and shall have the right to enforce such indemnification as
though it was a party hereto.


Notwithstanding any of the foregoing to the contrary, the provisions of this
Section shall not be construed so as to provide for the indemnification of any
Covered Person for any liability (including liability under U.S. federal or
state securities laws (which includes liability for violation of the anti-fraud
provisions contained in Section 206 of the Advisers Act) which, under certain
circumstances, impose liability even on Persons that act in good faith), to the
extent (but only to the extent) that such indemnification would be in violation
of applicable law, but shall be construed so as to effectuate these provisions
to the fullest extent permitted by applicable law.




6.    Fiduciary Duties; Discretion


(a)
To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Client or the
management of the Collateral Assets, such Covered Person acting under this
Agreement is not liable to the Client for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of a Covered Person otherwise
existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of such Covered Person.



(b)
To the fullest extent permitted by law, unless otherwise expressly provided for
herein, (i) whenever a conflict of interest exists or arises between Investment
Advisor or any of its Affiliates, on the one hand, and the Client on the other
hand, or (ii) whenever this Agreement or any other agreement contemplated herein
or therein provides that Investment Advisor must act in a manner which is, or
provide terms which are, fair and reasonable, Investment Advisor must resolve
such conflict of interest, take such action or provide such terms, considering
in each case the relative interest of each party, including its own interest, to
such conflict, agreement, transaction or situation and the benefits and burdens
relating to such interests, any customary or accepted industry practices, and
any applicable generally accepted accounting practices or principles. In the
absence of bad faith by Investment Advisor, the resolution, action or terms so
made, taken or provided by Investment Advisor do not constitute a breach of this
Agreement or any other agreement contemplated herein or of any duty or
obligation of Investment Advisor at law or in equity or otherwise.





-8-



--------------------------------------------------------------------------------





(c)
To the fullest extent permitted by applicable law, except as provided elsewhere
in this Agreement, whenever in this Agreement a Person is permitted or required
to make a decision (i) in its “sole discretion” or under a grant of similar
authority or latitude, such Person is entitled to consider only such interests
and factors as it desires, including its own interests, and has no duty or
obligation to give any consideration to any interest of or factors affecting the
Client, or (ii) in its “good faith” or under another express standard, then such
Person acts under such express standard and is not subject to any other or
different standards imposed by this Agreement or any other agreement
contemplated herein or by relevant provisions of law or in equity or otherwise.



7.    Board of Directors Meetings.


At the request of the Client and subject to reasonable prior notice, Investment
Advisor shall endeavor to make one of Investment Advisor’s representatives
available to attend the meetings of the Board of the Client to report on
Investment Advisor’s activities on behalf of the Client in respect of the
management of the Collateral Assets and on other matters pertaining to
Investment Advisor’s engagement hereunder.




8.    Withdrawals.


The Client may voluntarily withdraw all or part of its Collateral Assets as of
the close of business on any Business Day. If the Client wishes to make such a
withdrawal, it must give written notice to Investment Advisor at least 3
Business Days prior to the proposed withdrawal date indicating the amount to be
withdrawn. Investment Advisor may with respect to such request, in its
reasonable discretion, waive the foregoing notice requirement.
    
9.    Term; Termination; Renewal.


This Agreement has a term beginning on the date of this Agreement and may be
terminated by any of the parties hereto (with respect to itself only) upon at
least 30 days’ prior written notice to the other parties to this Agreement.


10.    Amendment; Modification; Waiver.


This Agreement may be amended, in whole or in part, with the written consent of
the parties hereto.


11.    Binding Effect; Assignment.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, but the rights and obligations hereunder
shall not, except as otherwise expressly provided herein, be assignable,
transferable or delegable without the written consent of the other party hereto
and any attempted assignment, transfer or


-9-



--------------------------------------------------------------------------------





delegation thereof without such consent shall be void. The foregoing shall not
prevent an assignment by Investment Advisor in connection with any transaction
that does not result in a change of its actual control or management.


12.    Notices.


Unless otherwise provided, all notices and other communications required or
permitted under this Agreement shall be in writing and shall be sent by
facsimile, sent by electronic mail, or delivered personally by hand or by an
internationally recognized overnight courier addressed to the party to be
notified at the address, facsimile number or e-mail address indicated for such
party set forth below, or at such other address, facsimile number or e‑mail
address as such party may designate by ten days advance written notice to the
other parties hereto. All such notices shall be effective upon receipt. Unless
otherwise provided in writing to the other parties, all notices shall be sent to
the following addresses, facsimile numbers or e-mail addresses:


If to the Greenlight Re:
Greenlight Reinsurance, Ltd.
65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY 1-1205
Cayman Islands
Attention: Tim Courtis
Facsimile No.: 345-745-4576
E-Mail:
Tim@greenlightre.ky


With a copy to (which shall not constitute notice):
Greenlight Reinsurance, Ltd.
65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY 1-1205
Cayman Islands
Attention: Laura Accurso
Facsimile No.: 345-749-0206
E-Mail: Laura@greenlightre.ky


If to GRIL:
Greenlight Reinsurance Ireland, Designated Activity Company
Ground Floor, La Touche House
IFSC
Dublin 1, Ireland
Attention: Eamon Brady


-10-



--------------------------------------------------------------------------------





Email: Eamon@greenlightre.ie


With a copy to (which shall not constitute notice):
Greenlight Reinsurance Ireland, Designated Activity Company
c/o 65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY 1-1205
Cayman Islands
Attention: Tim Courtis
Facsimile: 345-745-4576
Email: Tim@greenlightre.ky


If to Investment Advisor:
DME Advisors, LP
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Daniel Roitman
Facsimile No.: 212-973-9219
E-Mail:
droitman@greenlightcapital.com


With a copy to (which shall not constitute notice):
DME Advisors, LP
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Andrew Weinfeld
Facsimile No.: 212-973-9219
E-Mail: aweinfeld@greenlightcapital.com


13.    Governing Law; Submission to Jurisdiction.


(a)
This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York which are applicable to contracts made
and entirely to be performed therein, without regard to the place of performance
hereunder.



(b)
Each party hereto submits to the jurisdiction of any state or federal court
sitting in New York, New York in any action arising out of or relating to this
Agreement and agrees that all claims in respect of any such action may be heard
and determined in any such court. Each party hereto agrees that a final judgment
in any action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party hereto
waives any defense of inconvenient forum to the maintenance of any action so



-11-



--------------------------------------------------------------------------------





brought and waives any bond, surety, or other security that might be required of
any other party with respect thereto.


[remainder of page intentionally left blank]


-12-



--------------------------------------------------------------------------------





In witness whereof, the parties have executed this Agreement as of the day and
year first above written.


GREENLIGHT REINSURANCE, LTD.


By: /s/ Laura Accurso
Name: Laura Accurso
Title: General Counsel and Secretary


By: /s/ Tim Courtis
Name: Tim Courtis
Title: Chief Financial Officer






GREENLIGHT REINSURANCE IRELAND,
DESIGNATED ACTIVITY COMPANY


By: /s/ Patrick O'Brien
Name: Patrick O'Brien
Title: CEO


By: /s/ Tim Courtis
Name: Tim Courtis
Title: Director






DME ADVISORS, LP
    
By: /s/ Harry Brandler
Name: Harry Brandler
Title: CFO


By: /s/ Dan Roitman
Name: Dan Roitman
Title: COO




-13-



--------------------------------------------------------------------------------







Schedule 1(x)
Certain Authorized Persons






Persons authorized to instruct the Investment Advisor in respect of hedging
transactions as per Section 1 (y) of the Agreement are:




Greenlight Reinsurance, Ltd. – any one of the Chief Executive Officer or Chief
Financial Officer


Greenlight Reinsurance Ireland, DAC – any one of the Chief Executive Officer or
Chief Financial Officer






























 


-14-

